Upon examining the record upon rehearing, the court is convinced that the judgment of the court below is correct, and was properly affirmed.
There is no merit in the contention that the case is governed by section 3802, Rev. Laws 1910, which provides:
"The occupant of any land, without special contract, shall be liable for the rent to any person entitled thereto."
The building for which the plaintiff claims rent is not "land," but personal property, and was so treated by all the parties. In these circumstances, we find no support for the assertion that the defendant was an "occupant of any land" belonging to the plaintiff, or his assignee, within the meaning of the statute.
The petition for rehearing is denied.